Citation Nr: 0902877	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-30 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a compensable rating for the residuals of a 
fracture of the right second metacarpal on an extraschedular 
basis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to February 
1991 and from October 1992 to December 2005.  He also served 
in the Wyoming Air National Guard from February 2001 to 
January 2006.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cheyenne, Wyoming, which granted service 
connection for the residuals of a fracture of the right 
second metacarpal, and assigned a noncompensable disability 
rating.  The veteran disagreed with the evaluation and filed 
a timely appeal.            

By a May 2008 decision, the Board concluded that the criteria 
for a compensable schedular rating for the residuals of a 
fracture of the right second metacarpal (major) had not been 
met.  However, the Board also noted that although the medical 
evidence did not show functional impairment of the right hand 
that more nearly approximated the criteria for a compensable 
rating on a schedular basis, the question of whether an 
extraschedular rating was warranted remained.  Thus, the 
Board remanded the issue of entitlement to a compensable 
rating for the residuals of a fracture of the right second 
metacarpal on an extraschedular basis to the RO for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.      

In November 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.  






FINDING OF FACT

It is at least as likely as not that the veteran's service-
connected residuals of a fracture of the right second 
metacarpal are productive of marked interference with 
employment.   


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, the 
criteria for the assignment of an extraschedular rating of 10 
percent for the residuals of a fracture of the right second 
metacarpal (major) have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321 
(2008).     


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the assignment of an extraschedular rating of 
10 percent for the veteran's service-connected residuals of a 
fracture of the right second metacarpal.  Therefore, no 
further development is needed with regard to this appeal.


II.  Law and Regulations

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension (C&P) Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards. The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's C&P Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


III.  Initial Matters

As previously stated, in a May 2008 decision, the Board 
denied the veteran's claim for an increased (compensable) 
schedular rating for the residuals of a fracture of the right 
second metacarpal.  In that same decision, the Board remanded 
the issue of entitlement to a compensable rating for the 
residuals of a fracture of the right second metacarpal on an 
extraschedular basis.  The veteran did not seek 
reconsideration of the Board's May 2008 decision.  He also 
did not file a Notice of Appeal with the Court.  As such, the 
May 2008 Board decision became final based on the evidence of 
record.  38 U.S.C.A. §§ 7103, 7104, 7266 (West 2002); 
38 C.F.R. § 20.1100 (2008).  The issue of entitlement to an 
increased (compensable) schedular rating for the residuals of 
a fracture of the right second metacarpal is no longer the 
subject of appellate consideration.  Consequently, the scope 
of review in the present appeal is strictly limited to the 
issue of entitlement to a compensable rating for the 
residuals of a fracture of the right second metacarpal on an 
extraschedular basis.  See VAOPGCPREC 6-96 (August 16, 1996); 
see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).   

IV.  Factual Background

The veteran's service treatment records show that he injured 
his right hand in October 2003.  X-rays revealed an oblique 
fracture through the base of the second metacarpal.  He wore 
a cast for approximately six weeks.  A December 2003 follow-
up treatment record indicates that he had regained near full 
range of motion of the right wrist and hand and had "minimal 
complaints."  X-rays revealed a healed fracture of the right 
index metacarpal without malalignment or other complicating 
features.  The assessment was a healed fracture, right second 
metacarpal base.

In August 2006, the veteran underwent a VA general medical 
examination.  The examiner noted that the veteran was right-
handed.  The veteran complained of pain in the thenar 
eminence of the palm of the right hand and in the second 
metacarpal area on the dorsum of the right hand.  He reported 
having pain twice per week after extensive computer mouse 
activity.  Side-to-side motion of the right index finger 
while using a laptop mouse also elicited pain.  He stated 
that once the pain started, it would last the remainder of 
the day and usually go away overnight.  The veteran reported 
that exercise helped decrease the pain.  He did not use any 
medication.  He indicated that he had had a normal nerve 
conduction study done in 2005.  The veteran stated that he 
was a self-employed computer technician and that the pain 
affected his occupation because he had to take a break from 
using the computer every four hours.

Upon physical examination, there was no redness, swelling, or 
bony deformity.  The right hand did have an area of 
tenderness on palpation of the dorsum over the second 
metacarpal carpal joint area.  The veteran was able to make a 
fist normally and had complete extension of all fingers.  
There was no additional change after repetitive motion and 
there was no pain manifestation with motion of the fingers. 
There was no muscle atrophy or fasciculations.  Deep tendon 
reflexes were symmetrical and normal.  Tinel's and Phalen 
sign were negative.  An X-ray was negative.  The diagnosis 
was right hand fracture.

In the veteran's October 2006 notice of disagreement, he 
stated that he experienced continual pain, stiffness, and 
soreness in his right hand.  In his September 2007 
substantive appeal, the veteran stated that he had weakness 
and moderate to severe pain in his right hand when typing or 
using a computer mouse.

In the veteran's November 2007 videoconference hearing, he 
testified that his right hand was his dominant hand.  He 
further stated that he worked as a computer network manager 
for F.E. Warren Air Force Base.  According to the veteran, he 
spent 11 to 12 hours on the computer each day and used his 
right hand for keyboard work and for mouse usage.  The 
veteran reported that he had pain in the backside of his 
right hand at the site of the fracture.  He indicated that 
after a short period of time, it would start to flare up and 
he would have to go and do something else and get off the 
keyboard.  The veteran stated that usually, he had to stop 
after six hours, and that happened every day or every other 
day.  According to the veteran, he took Tylenol if the pain 
got really bad.  He also noted that using the computer caused 
weakness in his right hand.        

By the May 2008 remand decision, the Board stated that the 
veteran had credibly testified that he had to take a break 
every four hours due to pain and weakness in his right hand.  
In addition, the Board indicated that the examiner from the 
veteran's August 2006 VA examination observed an area of 
tenderness on palpation of the second metacarpal joint area.  
Thus, the Board reported that such evidence suggested that 
the veteran's service-connected right hand disability caused 
significant industrial impairment and rendered impractical 
the application of regular schedular standards.  As such, the 
criteria for a referral for assignment of an extraschedular 
rating for the veteran's residuals of a fracture of the right 
second metacarpal pursuant to 38 C.F.R. § 3.321(b)(1) were 
satisfied, and the Board remanded the case to the RO for 
additional development.  Specifically, the Board directed the 
RO to refer the issue of whether an extraschedular rating was 
warranted for the veteran's service-connected residuals of a 
fracture of the right second metacarpal under the provisions 
of 38 C.F.R. § 3.321(b)(1), to the VA Chief Benefits 
Director.   

In July 2008, the veteran submitted a letter from his 
supervisor, Mr. S.A.E., in support of his claim.  In the 
letter, Mr. E. stated that the veteran had worked for him 
since June 2007.  According to Mr. E., he had noticed on 
numerous occasions that the veteran had been unable to 
complete some tasks that required the full use of both of his 
hands.  Mr. E. indicated that the veteran's right wrist 
problem significantly impacted his ability to perform his 
work on a day-to-day basis.  The veteran also submitted a 
letter from Mr. W.O., a co-worker.  In the letter, Mr. O. 
stated that he worked with the veteran in the same office.  
According to Mr. O., he had observed the veteran having to 
stop working on his computer so that he could massage his 
hand.  Mr. O. reported that the veteran also complained of 
pain in his hand, and that when the pain increased, the 
veteran would stop typing on the computer and start 
performing managerial tasks, such as filing or changing tape 
drives out of the backup server.  Mr. O. noted that that 
would take place a couple times a week.    

In a September 2008 Memorandum, the RO requested that the 
Director of C&P Service consider extraschedular evaluation of 
the veteran's service-connected residuals of a fracture of 
the right second metacarpal.  In a return response, dated in 
November 2008, the Director stated that upon a review of the 
veteran's claims file, no unusual or exceptional disability 
pattern was demonstrated that would render application of the 
regular rating criteria as impractical.  According to the 
Director, the medical evidence showed no loss of motion or 
objective evidence of pain of the right hand.  The veteran's 
statements and supporting lay statements concerning the 
disabling effects of the right hand disability were credible.  
However, the Director concluded that those statements did not 
establish a disability picture that would not be encompassed 
by the regular rating criteria.  The Director indicated that 
the veteran's disability was properly rated under the regular 
rating criteria.  According to the Director, the absence of 
any functional impairment as shown by the contemporaneous 
medical evidence, aside from an area of tenderness, rendered 
the assignment of an extraschedular evaluation in the 
veteran's case to be completely untenable.  Therefore, the 
Director concluded that entitlement to an extraschedular for 
the residuals of a fracture of the right second metacarpal 
was denied because there was no unusual or exceptional 
disability pattern that rendered application of the regular 
rating criteria impractical pursuant to 38 C.F.R. 
§ 3.321(b)(1).  



V.  Analysis

As previously stated, the Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
[Emphasis added.]  See Floyd, supra.  As such, the Board 
referred this case to the Director of C&P to determine 
whether an extraschedular rating was warranted for the 
veteran's service-connected residuals of a fracture of the 
right second metacarpal under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board recognizes that the Director of C&P 
Service then concluded that entitlement to an extraschedular 
evaluation for the veteran's service-connected residuals of a 
fracture of the right second metacarpal was not warranted.  
The Board disagrees.  

As noted in the Director's November 2008 decision letter, the 
veteran's statements and supporting lay statements concerning 
the disabling effects of the right hand disability are 
credible.  He has testified that due to his service-connected 
right hand disability, he experienced continual pain, 
stiffness, and soreness in his right hand.  He has also 
testified that he worked as a computer network manager and 
that his right hand disability interfered with his ability to 
perform his job.  According to the veteran, he had to take a 
break every four hours due to pain and weakness in his right 
hand.  He has submitted statements from his supervisor and 
his co-worker that support his contentions.  In addition, in 
the veteran's August 2006 VA examination, the examiner 
objectively observed an area of tenderness on palpation of 
the veteran's second metacarpal joint area.  

In light of the above, it is clear that the veteran 
experiences pain in his right hand due to his service-
connected residuals of a fracture of the right second 
metacarpal.  The veteran has to actively use his right hand 
to perform his job as a computer network manager.  His job 
involves repetitive motion of his right hand (major), and it 
is apparent that due to his service-connected right hand 
disability, he has to stop what he is doing on the computer 
every few hours to rest his hand.  In addition, the veteran's 
supervisor has reported that the veteran is unable to 
complete certain tasks because of his hand disability.  Thus, 
the Board finds that the veteran's service-connected right 
hand disability results in a marked interference with his 
employment.  Accordingly, the Board concludes that the 
evidence of record supports an extraschedular rating of 10 
percent for the veteran's service-connected residuals of a 
fracture of the right second metacarpal.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell, supra; Shipwash, supra.    

There are two matters that warrant further comment; one 
jurisdictional; the other on the degree of functional 
impairment.  The Board does not have the authority to decide 
whether to assign an extraschedular rating in the first 
instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996) citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(holding that § 3.321(b)(1).  Such implies that the Board may 
assign such a rating after the extraschedular rating has been 
denied by the Chief Benefits Director as in this case.  To 
hold otherwise would frustrate appellate review of the 
matter.  It is also pertinent to point out, in the 
undersigned's judgment, this appeal presents a classic case 
where there is a gap in the criteria for rating hand 
impairment.  One can have significant impairment of a major 
or dominant hand that would obviously have an adverse effect 
on anyone who works with his hands and yet the rating 
schedule does not allow for a compensable evaluation.  The 
Chief Benefits Director concluded that the lay statements did 
not establish a disability picture "that would not be 
encompassed by the regular rating criteria" but the rating 
criteria for the hand in this case warrants a zero schedular 
rating.  There is competent, credible evidence of loss of 
right hand function is this case and the only possible avenue 
to compensate for such impairment is under 38 C.F.R. 
§ 3.321(b)(1).  Also, according to the Director, the absence 
of any functional impairment as shown by the contemporaneous 
medical evidence, aside from an area of tenderness, rendered 
the assignment of an extraschedular evaluation in the 
veteran's case to be completely untenable.  However, there is 
no reason to conclude that the lay evidence presented in this 
case, which attests to the veteran's limitation of function 
of the right hand, is not credible.  

In view of the foregoing, the Board finds that it is at least 
as likely as not that the veteran's service-connected 
residuals of a fracture of the right second metacarpal are 
productive of marked interference with employment.  
Accordingly, with application of the doctrine of reasonable 
doubt, the criteria for the assignment of an extraschedular 
rating of 10 percent for the residuals of a fracture of the 
right second metacarpal (major) have been met.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102,  3.321(b)(1).      


ORDER

A 10 percent extraschedular rating for the residuals of a 
fracture of the right second metacarpal (major) is granted, 
subject to those provisions governing the payment of monetary 
benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


